DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al. (US Patent No. 5,169,029).
Re: Claim 1, Behar discloses the claimed invention including an apparatus for manufacturing cosmetic using instantaneous emulsification, the apparatus comprising:
a housing (1) which forms an outer appearance (Fig. 1);
an internal phase container (7a) which is replaceably coupled to the housing, and which stores internal phase fluid (Fig. 5, Col. 3, lines 22-24, active ingredients are known internal phase fluids);
an external phase container (7b) which is replaceably coupled to the housing, and which stores external phase fluid (Fig. 5, Col. 3, lines 23-25, excipients, are known external phase fluids);
a channel unit (10, 11, 12) which generates emulsion by mixing the internal phase fluid provided from the internal phase container and the external phase fluid provided from the external phase container (Figs. 2, 5, Col. 3, lines 33-35, mixing); and
an operative unit (2, 6) which provides external force required to form and discharge emulsion at the channel unit by manipulation of a user (Col. 3, lines 11-17, operative unit),
wherein the internal phase container and the external phase container have a pumping part (8a, 8b) which is operated by action of the operative unit (Depicted in Fig. 5, Col. 3, lines 18-27, pumps) and
wherein the operative unit presses the pumping part of the internal phase container and the pumping part of the external phase container at the same time by external force to discharge the internal phase fluid stored in the internal phase container and the external phase fluid stored in the external phase container to the channel unit (Depicted in Fig. 6).
Re: Claim 2, Behar discloses the claimed invention including each of the internal phase container and the external phase container is provided one or more in number, and wherein by one-time operation of the operative unit, total discharging amount of the external phase fluid discharged from the external phase container is greater than total discharging amount of the internal phase fluid discharged from the internal phase container (Col. 5, lines 35-48, fluid discharged is greater in one container over the other).
Re: Claim 3, Behar discloses the claimed invention except for expressly stating the internal phase fluid and the external phase fluid exclude surfactant. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use fluids without surfactants, since the court has held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Applicant appears to have placed no criticality on any particular type of fluid excluding surfactants (see Specification only that its excluded) and it appears that the device of Behar would work appropriately if fluids excluding surfactants were used.
Re: Claim 6, Behar discloses the claimed invention including containers provided as the internal phase container and the external phase container have same size and discharging amount, and are replaceably provided to the housing (Col. 7, lines 33-35, same size container, adjusted amounts to be the same and replaceable).
Re: Claim 7, Behar discloses the claimed invention including each of the internal phase container and the external phase container includes: a storing part which stores fluid; a pumping part which is moved by the operative unit to form pressure for discharging the fluid; an elastic member which provides restoring force to the pumping part; and a discharging end portion (9a, 9b) for discharging fluid stored in the storing part to the channel unit (Fig. 5, Col. 4, Col. 5, lines 3-21, storing part cylinder, pump, spring and discharge end).
Re: Claim 8, Behar discloses the claimed invention including inside of the storing part is provided with a chamber having a space whose volume is changed according to movement of the pumping part so as to generate pressure for discharging fluid (Fig. 5, 
Re: Claim 9, Behar discloses the claimed invention including the operative unit includes a sliding surface (4) which slides along an inner surface of the housing so as to move along the inner surface of the housing by external force (Depicted in Fig. 4).
Re: Claim 10, Behar discloses the claimed invention including the operative unit includes pressing surfaces (6) which are capable of pressing the pumping parts of the internal phase container and the external phase container at the same time (Depicted in Fig. 1).
Re: Claim 11, Behar discloses the claimed invention including the operative unit includes a plurality of flow paths (3) which are capable of transferring to the channel unit the internal phase fluid discharged from the internal phase container, and the external phase fluid discharged from the external phase container.
Re: Claim 15, Behar discloses the claimed invention including the internal phase container and the external phase container include a cartridge which is separably and replaceably coupled to the housing (Fig. 5, cartridges can be separated and replaced). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al. (US Patent No. 5,169,029) as applied to claim 1 above, and further in view of Quennessen (US Patent No. 9,789,504)
Re: Claim 5, Behar discloses the claimed invention except for a third container. However, Quennessen teaches a housing (12) for holding three containers, capable of holding a functional container (26C) which is replaceably coupled to the housing, and which stores functional fluid, wherein the functional container includes a pumping part 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a third container as taught by Quennessen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Applicant appears to have placed no criticality on including a third container as it can be used or not (see Specification para 65 the functional container may be selectively included) and it appears that the device of Behar could be modified with the three containers of Quennessen as an obvious matter of design choice.
Claims 4, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al. (US Patent No. 5,169,029) as applied to claim 1 above, and further in view of Thometz (US Patent No. 4,546,922).
Re: Claim 4, Behar discloses the claimed invention including a mixing section (10a) except for being formed of one or more plates and having mixing parts. However, Thometz discloses a channel unit (27 is provided as a continuous single layer path (37) formed in one or more plates (9, 10), and includes a mixing section which has a plurality of mixing parts (27) with a direction converting path capable of converting a rotational direction of fluid (Figs. 4-5, Col. 4, lines 20-35, direction converting paths converting a rotational direction of the fluid).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use the channel unit as taught by Thometz, since Behar states in column 3, lines 56-58 that other mixing section structures can be utilized, depending upon the products used, the mixture desired, and Thometz states in Col. 4, lines 16-35  that the cross directional swirling creates collision points for increase mixing and emulsion. 
Re: Claim 12, Behar discloses the claimed invention including discloses a confluence part (27) in which the internal phase fluid provided from the internal phase container and the external phase fluid provided from the external phase container are mixed with each except for a plurality of mixing parts. However, Thometz discloses a confluence part (27) in which the internal phase fluid provided from the internal phase container and the external phase fluid provided from the external phase container are mixed with each other; and a mixing section including a plurality of the mixing parts (37) which are continuously disposed around the confluence part, and which generate emulsion particles by converting proceeding direction of fluid and thus forming vortices in flow (Figs. 4-5, Col. 4, lines 16-35, mixing creates collisions and vortices of different fluid components).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use the channel unit as taught by Thometz, since Behar states in column 3, lines 56-58 that other mixing section structures can be utilized, depending upon the products used, the mixture desired, and Thometz states in Col. 4, lines 16-35  that the cross directional swirling creates collision points for increase mixing and emulsion. 
Re: Claim 13, Behar in view of Thometz discloses the claimed invention including the mixing part includes: a first rotation path (37) for guiding an entering fluid to be rotated in one direction; a second turning path (37) which guides the fluid rotating in one direction to be rotated in another direction; and a direction converting path (37) which changes a rotational direction of fluid between the first turning path and the second turning path (Thometz: Figs. 4-5, Col. 4, lines 16-35, the path turns in alternating directions causing collisions which changes the directions of the fluid flow entering the collision into an alternate direction).
Re: Claim 14, Behar in view of Thometz discloses the claimed invention including the mixing part (27) which is formed on the channel unit is provided three or more in number (Thometz: Figs. 4-5, depicts at least three mixing parts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burrowes, Ham, Gueret, Suh, Chen, and Beyda are cited disclosing unclaimed configurations of the channel unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754